Citation Nr: 1543860	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a sleep condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hypothyroidism and benign neoplasm of the thyroid.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law
ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1977 and from August 1977 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In a March 2014 VA Form 9, the Veteran requested a Travel Board hearing.  In a September 2014 statement, the Veteran withdrew his request.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for headaches, a heart condition, a sleep condition, hypertension, and hypothyroidism and benign neoplasm of the thyroid are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is shown to have developed as a result of traumatic events in service including his fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred as a result of military service.  38 U.S.C.A. §§ 110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  In any event, and, as will be discussed in further detail in the following decision, the Board finds that service connection for PTSD is warranted.  Thus, any further discussion of VA's duty to notify and to assist the Veteran with respect to PTSD is not necessary.

Legal Criteria and Analysis

The Veteran asserts that he has PTSD as a result of his active service in Korea. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred. 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) (2014).

On July 13, 2010, VA amended its regulations for service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in service stressor.  The primary impact of the amendment of 38 C.F.R. § 3.304 (f) is the elimination of the requirement for corroborating evidence of a claimed in service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304 (f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5) respectively, and by adding a new paragraph (f) (3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terroristic activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimant's stressor is consistent with the places, types, and circumstances of events in service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran, such as from an actual potential improvised explosive device; vehicle-imbedded explosive devices; incoming artillery, rocket or mortar fires; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (3)(f) (2014).

The Veteran has claimed stressors being in fear for his life while serving in Korea during periods of unrest.  Service personnel records show that the Veteran had two periods of service in Korea, from July 1975 to January 1977, and from November 1977 to November 1978.  Hi DD-214 show his military specialty to be CHAPARRAL crewman and his personnel records show he also served as an Indirect Fire Infantryman.  The Veteran has not claimed and the records show that the Veteran was not involved in combat.  However, the fact that he was not involved in combat does not mean the Veteran was not in "fear of hostile military or terrorist activity."  

In this regard, the Veteran has stated that he served in the DMZ in Korea and had to train other soldiers in weapons handling and mortars.  This is confirmed by his personnel records.  Moreover, he has stated that he served while the South Korean President was assassinated resulting in riots which he feared could threaten his life.  Additionally, he has stated that he volunteered for a first responders unit for 30 days which meant he would be in the first line of attack should military force be needed.  The Board finds that the Veteran's accounts are consistent with the conditions of service in Korea.  Therefore, his accounts are sufficient to constitute "fear of hostile military or terrorist activity." 

The record also shows a diagnosis of PTSD.  At a May 2011 VA examination, the Veteran was diagnosed with PTSD and depressive disorder.  At the time, the VA examiner acknowledged the Veteran served in a combat like area in Korea where there was tension between the US and Korea.  The examiner opined that the Veteran's PTSD is more likely than not at least partially related to fear of hostile military or terrorist activity.  The Board finds that this medical opinion is the most probative evidence of record and establish that the Veteran has PTSD that is etiologically related to, or the result of, the fear of hostile military or terrorist activities in active service.  He is shown to have feared being killed by the enemy while stationed in Korea.  This opinion stands uncontradicted by any other competent medical opinion of record and the Board places great probative value in it.

Accordingly, with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



REMAND

In a rating decision dated in September 2014, the RO denied service connection for headaches, a heart condition, a sleep condition, hypertension and, hypothyroidism and benign neoplasm of the thyroid.  In October 2014 the Veteran disagreed with the denial of service connection.  A Statement of the Case has not been issued and the Board is required to remand these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ issue a Statement of the Case referable to the issues of entitlement to service connection for headaches, hypertension, a heart condition, a sleep condition, and hypothyroidism and benign thyroid neoplasm.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


